OPINION OF THE COURT
Per Curiam.
James J. Davitt has submitted an affidavit dated July 6, 1995, wherein he tenders his resignation as an attorney and counselor-at-law (see, Rules of App Div, 2d Dept [22 NYCRR] *117§ 691.9). Mr. Davitt was admitted to the practice of law by the Appellate Division of the Supreme Court, Second Judicial Department, on March 25, 1959.
Mr. Davitt acknowledges that he is currently the subject of a pending investigation by the Grievance Committee for the Second and Eleventh Judicial Districts into allegations that he misappropriated $100,000 in client funds.
Mr. Davitt acknowledged his inability to successfully defend himself on the merits against any charges predicated upon the aforesaid misconduct.
Mr. Davitt’s proffered resignation expressly indicates his awareness that pursuant to Judiciary Law § 90 (6-a), an order permitting him to resign could require him to make monetary restitution to aggrieved persons or to reimburse the Lawyers’ Fund for Client Protection. Mr. Davitt is further aware that any order issued pursuant to Judiciary Law § 90 (6-a) may be entered as a civil judgment against him. He specifically waives the opportunity afforded him by Judiciary Law § 90 (6-a) (f) to be heard in opposition thereto.
Mr. Davitt indicates that his resignation is freely and voluntarily tendered, that he is not being subjected to coercion or duress, and that he is fully aware of the implications of submitting his resignation.
Counsel for the Grievance Committee recommends that the Court accept the resignation. Under the circumstances, the resignation of James J. Davitt as a member of the Bar is accepted and directed to be filed. Accordingly, James J. Davitt is disbarred and his name is stricken from the roll of attorneys and counselors-at-law, effective immediately.
Mangano, P. J., Sullivan, Thompson, Santucci and Gold-stein, JJ., concur.
Ordered that the resignation of James J. Davitt is accepted and directed to be filed; and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, James J. Davitt is disbarred and his name is stricken from the roll of attorneys and counselors-at-law; and it is further,
Ordered that James J. Davitt shall promptly comply with this Court’s rules governing the conduct of disbarred, suspended and resigned attorneys (see, Rules of App Div, 2d Dept [22 NYCRR] § 691.10); and it is further,
Ordered that pursuant to Judiciary Law § 90, effective *118immediately, James J. Davitt is commanded to desist and refrain (1) from practicing law in any form, either as principal or as agent, clerk or employee of another, (2) from appearing as an attorney or counselor-at-law before any court, Judge, Justice, board, commission or other public authority, (3) from giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) from holding himself out in any way as an attorney and counselor-at-law.